Citation Nr: 9915189	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-31 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
improved disability pension benefits was timely submitted.  


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to November 
1968.  

This is an appeal from an April 1997 decision by a Department 
of Veterans Affairs (VA) Committee on Waivers and Compromises 
which denied entitlement to waiver of recovery of an 
overpayment of improved disability pension benefits on the 
basis that the request for waiver of recovery of the 
indebtedness had not been timely submitted.  The original 
overpayment was in the amount of $8,516. 


REMAND

The record reflects that the veteran had been in receipt of 
improved disability pension benefits for several years.  He 
was being paid as a single veteran based on no countable 
income from any source as reported by him.  

In March 1991 the veteran's award was adjusted to add his 
wife, stepchild and child as dependents and to count his 
wife's wages and Social Security benefits for himself and his 
children as countable income.  These actions resulted in an 
overpayment of $8,516 in the veteran's account.  

In August 1991 the veteran's award was again adjusted based 
on increased Social Security benefits for the veteran's 
children.  This action resulted in an additional overpayment 
of $98.  In March 1992 the veteran's award was terminated 
effective in April 1991 due to excess income consisting of 
his wife's wages, and Social Security benefits for the 
veteran and the veteran's children.  This action resulted in 
an additional overpayment of $1,758 increasing the additional 
overpayments to $1,856.  

As noted previously, in an April 1997 decision, a Committee 
on Waivers and Compromises denied the veteran's request for 
waiver of recovery of the overpayment of $8,516 on the basis 
that the request for waiver of recovery of the indebtedness 
had not been timely submitted.  

In a June 1997 decision by the Regional Office Committee on 
Waivers and Compromises it was indicated that the veteran had 
not been notified of the $98 and $1,758 overpayments and 
furnished his appeal rights with regard to those 
overpayments.  Thus, it was determined that his request for 
waiver of recovery of those overpayments should be considered 
on its merits.  The request was denied by the Committee on 
Waivers and Compromises.  In September 1997 the Committee on 
Waivers and Compromises reviewed the overpayments totaling 
$1,856 and granted the veteran's request for waiver of 
recovery of those debts on the basis of financial hardship.  

In the April 1997 decision by the Committee on Waivers and 
Compromises, it was indicated that the first demand letter 
regarding the overpayment of $8,516 had been sent to the 
veteran on March 15,1991, and that his request for waiver of 
recovery of the indebtedness had been received on April 10, 
1997.  However, documentation that the March 1991 demand 
letter was sent is not contained in the claims file.  
Furthermore, although there is a request for waiver of 
recovery of an overpayment of VA benefits from the veteran, 
together with a financial status report, those documents have 
VA date stamps in May 1997 rather than April 1997.  

In view of the above matters, findings of fact and 
conclusions of law are being deferred pending a REMAND for 
the following action:  

1.  The regional office should obtain an 
actual copy or other appropriate 
documentation that the March 15, 1991, 
initial demand letter referred to in the 
April 1997 decision by the Committee on 
Waivers and Compromises was sent to the 
veteran.  (A Data Management Center 
computer printout showing demand letters 
sent, and the dates, would be appropriate 
documentation).  The request for waiver 
of recovery of the overpayment received 
on April 10, 1997, should also be 
obtained and included with the claims 
file. 

2.  The veteran's waiver request should 
then be reviewed by the regional office.  
If the denial is continued, the veteran 
should be sent a supplemental statement 
of the case and be afforded the 
appropriate time in which to respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice.  

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






